Name: Regulation (EU) No 378/2014 of the European Parliament and of the Council of 3 April 2014 amending Regulation (EC) No 1166/2008 as regards the financial framework for the period 2014-2018 Text with EEA relevance
 Type: Regulation
 Subject Matter: farming systems;  economic analysis;  agricultural structures and production;  EU finance
 Date Published: nan

 24.4.2014 EN Official Journal of the European Union L 122/67 REGULATION (EU) No 378/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 3 April 2014 amending Regulation (EC) No 1166/2008 as regards the financial framework for the period 2014-2018 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Regulation (EC) No 1166/2008 of the European Parliament and of the Council (2) provides that Member States are to carry out farm structure surveys in 2010, 2013 and 2016. Member States are to receive a maximum financial contribution of 75 % from the Union towards the cost of carrying out those surveys, subject to defined maximum amounts. (2) In order to carry out the farm structure surveys and to satisfy the information requirements of the Union, considerable funding is required from Member States and from the Union. (3) Regulation (EC) No 1166/2008 laid down the financial envelope for the implementation of the programme of surveys, including for the management, maintenance and development of the database systems used within the Commission to process the data supplied by Member States, and fixed the amount for the period 2008-2013. (4) In accordance with Regulation (EC) No 1166/2008, the amount for the period 2014-2018 should be fixed by the budgetary and legislative authority, on a proposal from the Commission, on the basis of the new financial framework for the period commencing in 2014. (5) The proposed financial envelope should only finance the carrying out of the Farm Structure Survey in 2016 and the related management, maintenance and development of the database systems used within the Commission to process the data supplied by Member States. (6) In view of the accession of Croatia and the need to conduct surveys on the structure of agricultural holdings in that Member State in 2016, a maximum Union contribution per survey should be fixed for Croatia since none was provided for in the Act of Accession. (7) The Standing Committee for Agricultural Statistics has been consulted. (8) Regulation (EC) No 1166/2008 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1166/2008 is amended as follows: (1) in Article 13, the following paragraph is added: 4a. For the farm structure survey in 2016, the maximum amount for Croatia shall be EUR 500 000.; (2) Article 14 is amended as follows: (a) paragraph 2 is replaced by the following: 2. The financial envelope for the implementation of the farm structure surveys in 2016, including the appropriations necessary for the management, maintenance and development of the database systems used within the Commission to process the data supplied by Member States under this Regulation, shall be EUR 20 650 000 for the period 2014-2018.; (b) the following paragraph is added: 4. The Commission shall implement Union financial support in accordance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (3). (3) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1).;" (3) the following Article is inserted: Article 14a Protection of the financial interests of the Union 1. The Commission shall take appropriate measures to ensure that, where activities financed under this Regulation are implemented, the financial interests of the Union are protected through the application of preventive measures against fraud, corruption and any other illegal activities, through effective checks and, if irregularities are detected, through the recovery of the amounts wrongly paid and, where appropriate, through the imposition of effective, proportionate and dissuasive penalties. 2. The Commission or its representatives and the Court of Auditors shall have the power of audit, on the basis of documents and on-the-spot, over all grant beneficiaries, contractors and subcontractors who have received Union funds under the programme. The European Anti-fraud Office (OLAF) may carry out on-the-spot checks and inspections on economic operators concerned directly or indirectly by such funding in accordance with the procedures laid down in Council Regulation (Euratom, EC) No 2185/96 (4) with a view to establishing whether there has been fraud, corruption or any other illegal activity affecting the financial interests of the Union in connection with a grant agreement or grant decision or a contract concerning Union funding. Without prejudice to the first and second subparagraphs, cooperation agreements with third countries and international organisations, and grant agreements, grant decisions and contracts resulting from the implementation of this Regulation shall expressly empower the Commission, the Court of Auditors and OLAF to conduct such audits, on-the-spot checks and inspections. (4) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2)." Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Position of the European Parliament of 11 March 2014 (not yet published in the Official Journal) and decision of the Council of 24 March 2014. (2) Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods and repealing Council Regulation (EEC) No 571/88 (OJ L 321, 1.12.2008, p. 14).